Judgment modified to the extent of directing a hearing on the issue of the voluntariness of defendant’s statements to the police introduced as a part of the People’s case at the trial and, as so modified, affirmed. Case remitted to the Supreme Court, Kings County, for such hearing (People v. Huntley, 15 N Y 2d 72). No opinion.
*651Concur: Chief Judge Desmond and Judges Dye, Van Voorhis, Scileppi and Bergan. Judges Fuld and Bubke dissent and vote to reverse the judgment and to dismiss the indictment upon the ground, more fully developed in the dissenting opinion at the Appellate Division, that the evidence admitted against defendant was obtained as a result of an illegal search and seizure. (See, also, Taylor v. United States, 286 U. S. 1; United States v. Jeffers, 342 U. S. 48; Jones v. United States, 357 U. S. 493; Chapman v. United States, 365 U. S. 610; Ker v. California 374 U. S. 23, 42 n. 13.)